FILED
                            NOT FOR PUBLICATION                             JUN 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ELISEO GERMAN,                                   No. 10-55130

              Petitioner - Appellant,            D.C. No. 2:08-cv-04543-AHM-RZ

  v.
                                                 MEMORANDUM *
ROBERT A. HOREL, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                        Argued and Submitted June 8, 2012
                              Pasadena, California

Before: TROTT and BYBEE, Circuit Judges, and DUFFY, District Judge.**

       A jury convicted Eliseo German of assault with force likely to result in great

bodily injury and found that he committed the assault for the benefit of a criminal

street gang in violation of California Penal Code section 186.22(b)(1). See People


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
v. Mesa, No. S185688, ___ P.3d ___, slip op. at 8 (Cal. June 4, 2012). On appeal,

the California Court of Appeal affirmed.

      Through a habeas petition, German now challenges the gang enhancement as

not supported by substantial evidence. See Jackson v. Virginia, 443 U.S. 307

(1979).

      “Jackson claims face a high bar in federal habeas proceedings because they

are subject to two layers of judicial deference.” Coleman v. Johnson, No. 11-1053,

566 U.S. ___, slip op. at 1 (May 29, 2012) (per curiam); see also Parker v.

Matthews, No. 11-845, 567 U.S. ___, slip op. at 7 (June 11, 2012) (per curiam)

(applying this “twice-deferential standard” and holding that a state supreme court’s

rejection of a Jackson claim was “controlling in this federal habeas proceeding”).

On habeas review, we “may not overturn a state court decision rejecting a

sufficiency of the evidence challenge simply because [we] disagree[] with the state

court”; rather, we may do so only if the state court decision was “objectively

unreasonable.” Coleman, slip op. at 1-2 (internal quotation marks omitted).

      Here, the testimony of a gang expert regarding, among other things, how a

gang might benefit from committing attacks on others was sufficient to support the

gang enhancement.

      AFFIRMED.


                                           2